Citation Nr: 1010698	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for a bowel disorder, 
claimed as secondary to degenerative disc disease (DDD) of 
the lumbar spine.  

4.  Entitlement to service connection for a bladder disorder, 
claimed as secondary to DDD of the lumbar spine. 

5.  Entitlement to a rating in excess of 10 percent for 
arthritis, right knee.  

6.  Entitlement to a rating in excess of 10 percent for 
arthritis, left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and J.R.


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
February 1963.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, in which the RO denied service 
connection for bilateral hearing loss, tinnitus, a bowel 
disorder, and a bladder disorder, and continued 10 percent 
ratings for right and left knee arthritis.  

In January 2010, the Veteran testified during a 
videoconference hearing before the undersigned.  A transcript 
of that hearing is of record.  

In January 2010, subsequent to issuance of the most recent 
supplemental statement of the case, the Veteran submitted 
additional evidence, including lay statements in support of 
his claims.  This evidence was accompanied by a waiver of RO 
consideration.  The Board accepts this evidence for inclusion 
in the record.  See 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board's review of the claims file reveals that further 
action on the claims on appeal is warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.  

In regard to the claims for service connection for bowel and 
bladder disorders, to include as secondary to DDD of the 
lumbar spine, the Veteran has described difficulty with 
holding his bowel and bladder, as reflected in a January 2007 
record of private treatment.  During private treatment in 
March 2008, he reported occasional urinary and bowel 
incontinence.  The Veteran is competent to describe these 
symptoms.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

During private treatment with his neurologist, Dr. Golini, in 
January 2007, the Veteran described difficulty holding his 
bowel and bladder.  Dr. Golini noted that, in the Veteran's 
opinion, this difficulty was related to his back pain, since, 
when the back pain was exacerbated, the difficulty with his 
bowel and bladder was more pronounced.  In a letter written 
on the same day, Dr. Golini stated that it was his opinion 
that the Veteran's back pain was contributing to his 
difficulty with his bowel and bladder.  Review of the medical 
evidence suggests that Dr. Golini's opinion may be a 
recitation of the Veteran's own opinion regarding the 
relationship between his bowel and bladder problems and his 
low back disability.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).  Nevertheless, in light of the signs 
and symptoms of current bowel and bladder disorders, the 
January 2007 letter from Dr. Golini indicates that these 
signs and symptoms may be related to DDD of the lumbar spine, 
and, as such, is sufficient to trigger VA's duty to secure a 
medical opinion on the question as to whether the Veteran has 
a current bowel or bladder disorder which was either caused 
or aggravated by his service-connected DDD of the lumbar 
spine.  See McLendon, 20 Vet. App. at 83.

Further, while the January 2007 record of treatment from Dr. 
Golini indicates that the Veteran was returning for a follow-
up office visit, the most recent records of treatment prior 
to this, associated with the claims file, are dated in 2003.  
VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  On remand, the AMC/RO should attempt to 
associate any outstanding records of treatment from Dr. 
Golini with the claims file.  

In regard to the claims for service connection for bilateral 
hearing loss and tinnitus, the Veteran contends that he has 
bilateral hearing loss and tinnitus related to in-service 
noise exposure.  While service treatment records are negative 
for hearing loss or tinnitus, during the January 2010 
hearing, the Veteran described in-service noise exposure from 
being under planes and being exposed to weapons firing.  He 
is competent to assert the occurrence of in-service injury, 
to include in-service noise exposure.  See, e.g., Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, a February 
2007 private audiometric evaluation includes a finding of 
tinnitus, and an April 2007 letter from Dr. Barone indicates 
that the Veteran had asymmetrical hearing loss, left more so 
than right, in the high frequencies.  He added that the 
Veteran was a hearing aid candidate.  During the January 2010 
hearing, the Veteran stated that he first started to notice 
hearing loss in service, had been suffering from hearing loss 
and tinnitus ever since he got out of the military.  

The Veteran has reported, as he is competent to do, a 
continuity of symptomatology of hearing loss and tinnitus 
since service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  This report of a continuity of symptomatology 
suggests a link between his current complaints regarding 
hearing loss and tinnitus and service.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004). Accordingly, a VA 
examination to obtain a medical nexus opinion is warranted.  
See McLendon, 20 Vet. App. at 83.

In regard to the claims for ratings in excess of 10 percent 
for arthritis of the right and left knees, the Board notes 
that these disabilities were most recently evaluated during 
VA examination in April 2009.  During that examination, the 
Veteran walked from the waiting room to the examining room 
with a good gait, good posture, no pelvic tilt, and no limp.  
He reported that his activities of daily living were not 
affected.  Each knee was flexed from 0 to 140 degrees four 
times, with no pain, weakness, fatigue, or lack of endurance.  
The diagnosis was normal examination, with no functional 
impairment elicited on examination.  [The Board notes that, 
for rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.]  

In a letter received in January 2010, the Veteran's friend 
reported that the Veteran had been limping more each passing 
year, adding that his knees prevented him from walking 
normally.  During the January 2010 hearing, the Veteran 
testified that his knees gave out when he got tired, usually 
once or twice a day.  He later testified that his knees gave 
out and he fell about two to three times a week.  He added 
that he had trouble bending and extending his knees.  He also 
stated that he had trouble walking on uneven ground, because 
of stumbling, tripping, and limping.  

The Veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381; 
VAOPGCPREC 11-95 (1995).  In light of his recent testimony 
regarding limping, falling, and difficulty with flexion and 
extension of the knees, the Board finds that the Veteran 
should be afforded a new VA examination to evaluate the 
current severity of his right and left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the Veteran for any of the 
disabilities on appeal.  Of particular 
interest are any outstanding records from 
Dr. Golini.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.	After all available records and/or 
responses from each contacted entity 
are associated with the claims file, 
the Veteran should be afforded a VA 
examination to determine the etiology 
of any bowel and/or bladder disorder.  
All indicated tests and studies are to 
be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the physician.  
3.	

Following examination of the Veteran and 
a review of the record, the examiner 
should identify any current bowel and/or 
bladder disorder.  In regard to any 
diagnosed bowel and/or bladder disorder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's current bowel and/or 
bowel disorder was caused or aggravated 
by service-connected DDD of the lumbar 
spine; or in the alternative, whether it 
is at least as likely as not (50 percent 
or greater probability) that the disorder 
is the result of service.  The examiner 
should review the claims file prior to 
the evaluation. A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner. All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The Veteran should be afforded a VA 
audiology examination to determine the 
etiology of any current hearing loss 
and/or tinnitus.  All indicated tests and 
studies are to be performed and 
comprehensive pre-and post service 
recreational and occupational histories 
are to be obtained.  Prior to the 
examination, the claims folder must be 
made available to the audiologist for 
review of the case. A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

Based on the results of audiometric 
testing, the audiologist should state, 
for each ear, whether the Veteran 
currently has hearing loss disability 
under the provisions of 38 C.F.R. § 
3.385.  In addition, after review of the 
record and examination of the Veteran, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current hearing loss or tinnitus 
was incurred or aggravated as a result of 
active service.  The examiner should 
review the claims file prior to the 
evaluation.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The Veteran should be scheduled for a 
VA joints examination, to evaluate the 
right and left knee disabilities, at a VA 
medical facility.  All indicated tests 
and studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  

The Joints examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Joints (Shoulder, 
Elbow, Wrist, Hip, Knee, and Ankle) 
Examination (revised on December 9, 
2009).  The examination must respond to 
the instructions contained therein.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


